Citation Nr: 0029533	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-08 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to 
February 1947, from January 1951 to October 1952, and from 
April 1953 to February 1954.

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO denied entitlement to 
service connection for residuals of frostbite to the hands 
and to the feet.

In November 1998, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In May 1999, the Hearing Officer granted entitlement to 
service connection for residuals of frostbite of the feet and 
assigned a 10 percent evaluation, effective from July 27, 
1997, to January 11, 1998, and assigned each foot a 
10 percent evaluation, effective from January 12, 1998.  The 
Hearing Officer affirmed the denial of entitlement to service 
connection for residuals of frostbite of the hands.

The veteran has not filed a notice of disagreement following 
the grant of service connection for residuals of frostbite of 
the right and left foot, and thus these claims are no longer 
on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (notice of disagreement following denial of 
a particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).

In May 2000, the RO affirmed the determination previously 
entered.




FINDINGS OF FACT

1.  Given the veteran's military service in Korea and his 
award of a Combat Infantryman Badge, a factual basis is 
established to support his claim that he was exposed to cold 
temperatures during active duty.  

2.  Two VA examiners have related that the veteran has 
residuals of frostbite and cold temperature exposure.  


CONCLUSION OF LAW

Residuals of frostbite of the hands were incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. 
§ 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service, DD-214, shows the veteran 
served in Korea and received a Combat Infantryman Badge.

Service medical records show that an October 1952 report of 
medical examination revealed clinical evaluation of the 
veteran's upper extremities was normal.

An April 1953 report of medical examination shows clinical 
evaluation of the veteran's upper extremities was abnormal.  
The examiner stated the veteran had a minimal deformity of 
the distal phalanx of the left second digit, which was not 
considered disabling.

An undated report of medical examination, labeled as a 
discharge examination, shows clinical evaluation of the 
veteran's upper extremities was abnormal.  The examiner 
stated the veteran had a deformed left index finger.

A July 1957 VA examination report shows examination of the 
veteran's skin was normal.

A June 1987 VA examination report shows the extremities were 
significant for no edema, cyanosis, or clubbing, and the 
peripheral pulses were full.

An April 1992 VA psychiatric evaluation report shows the 
veteran reported being in the front lines in Korea during the 
winter with the temperatures between 40 and 50 degrees below 
zero.  He described the weather as being very difficult.

In July 1997 the veteran submitted a claim for entitlement to 
service connection for residuals of frostbite on both hands 
and feet.

In August 1997 the veteran submitted a statement describing 
that he had pain in his hands all the time.  He stated he 
would squeeze a tennis ball to prevent his fingers from 
getting stiff.  He stated his hands were frostbitten while he 
was in Korea.

A September 1997 VA examination report shows the veteran 
reported he had suffered from frostbite when he was in Korea.   
He stated his hands would become painful, especially the 
thumb and the second and third fingers, which pain was 
increased in cold weather.  The veteran stated if he picked 
something up, he would drop it.

Physical examination of the right hand revealed pain on 
palpation when the first, second, and third fingers were 
palpated.  The examiner stated these showed tenderness at the 
metacarpophalangeal and proximal interphalangeal joints.  
Thumb opposition with all the fingers of the right hand was 
normal.  The veteran could make a good fist.  The examiner 
stated the fingernails appeared normal in growth.  There was 
no atrophy, and sensation was intact.
Physical examination of the left hand revealed tenderness of 
the first, second, and third metacarpophalangeal and proximal 
interphalangeal joints.  There was no deformity noted.  The 
veteran could make a good fist, and the examiner noted there 
was no atrophy of the thenar or hypothenar muscles.

X-rays of the left hand showed post-traumatic changes in the 
left distal second phalanx and in the terminal tuft of the 
left distal fourth phalanx.  The radiologist noted that 
finding in the fourth phalanx could be consistent with a 
history of frostbite.  X-rays of the right hand revealed 
moderate osteoarthritis in the region of the first metacarpal 
articulation with the trapezium.

The examiner entered a diagnosis of status post frostbite of 
the hands with residuals of tenderness, discomfort, and 
without limitation of range of motion.  

In November 1999 the veteran presented oral testimony before 
a Hearing Officer at the RO.  His representative asserted 
that he was a combat veteran, as he was in receipt of the 
Combat Infantryman Badge, and that the preponderance of the 
evidence supported the grant of entitlement to service 
connection for residuals of frostbite of the hands.  He 
testified he was exposed to repeated episodes of cold 
temperatures, which had led to his current disability.  He 
stated he did not seek treatment at that time because he did 
not think it would do any good.  

A July 1999 VA outpatient treatment report shows the veteran 
stated his hands were frostbitten in service.  He stated he 
did not have proper gloves and had to remove his gloves to 
shoot properly.  He was unable to recall a specific episode 
of exposure, skin changes, etc.

The veteran reported bilateral arthritic pain in his hands, 
which was worsened by exposure to cold weather.  He stated 
the cold would cause pain and that numbness would then start.  
He noted it took time before his hands would improve with 
warming.  He stated he would have to rub them to get the 
circulation back.  He stated the pain would cause him to drop 
objects.  He stated he would sometimes experience swelling 
and redness.

Physical examination revealed no atrophy in either hand.  The 
skin was warm to touch with no dryness or lesions.  Vascular 
revealed 2+ radials bilaterally with normal capillary refill 
of both hands.  Both hands revealed prominent 
metacarpophalangeal joints, bilaterally, with no gross 
deformities.  There was no synovitis, and he had normal range 
of motion of all finger joints and wrists.  The examiner 
noted that all were diffusely tender.  Sensory examination 
was intact to pin prick and light touch.

The examiner stated he suspected the veteran may have had 
repeated, subacute cold exposure but no discrete episode of 
frostbite.  He stated he did not have classic Raynaud's by 
history but seemed to have cold-exposure induced symptoms.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000);  38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary. The reasons 
for granting or denying service-connection in each case shall 
be recorded in full. 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (2000).

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)); see 
also H.R. 4864, Veterans Assistance Act of 2000 (to be 
codified at 38 U.S.C.A. § 5103A).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefit sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.



Analysis

The Board finds that the duty to assist has been met.  First, 
the veteran identified he had received treatment only from 
VA, and the RO has obtained all the VA medical records 
related to his treatment.  Additionally, another examination 
need not be scheduled, as the decision is favorable.

The Board has carefully reviewed the evidence of record and 
finds that it supports the grant of entitlement to service 
connection for residuals of frostbite of the hands.

Initially, the Board notes that the veteran has established 
himself as a combat-veteran under 38 U.S.C.A. § 1154(b) in 
view of his being awarded the Combat Infantryman Badge and 
having served in Korea during the Korean Conflict.  The Board 
further notes there is no clear and convincing evidence to 
the contrary, and therefore the Board must accept as fact his 
contentions that he was exposed to extremely cold 
temperatures during his active service, and moreover, that 
his hands were almost frozen during that time.  38 U.S.C.A. 
§ 1154(b).

The finding of in-service cold exposure is entirely 
consistent with the circumstances and conditions of the 
veteran's military service in Korea under 38 C.F.R. 
§ 3.303(a).  Additionally, the Hearing Officer conceded that 
the veteran had served in Korea during the winter months.  
Therefore, with consideration of the relaxed evidentiary 
standards that must be applied to the facts in this case 
under section 1154(b), the veteran's contentions that he was 
frostbitten while in service, are deemed by the Board to be 
highly credible and probative.

When examined in September 1997 the veteran reported his 
hands were frostbitten in service.  The examiner entered a 
diagnosis of status post frostbite of the hands with 
residuals of tenderness, discomfort, and without limitation 
of range of motion.  

The examiner clearly accepted the veteran's report of 
frostbite of the hands, which the Board notes has been 
accepted by the Board as evidence of a cold injury to the 
hands in service, and determined that the veteran had 
residuals of tenderness and discomfort.  Additionally, the VA 
radiologist reading the x-rays of the hands noted that the 
veteran had a finding in the left fourth finger, which could 
be consistent with frostbite.  When examined in July 1999, 
the examiner stated the veteran may have had repeated, 
subacute cold exposure but no discrete episode of frostbite 
and that the veteran seemed to have cold-exposure induced 
symptoms.

In view of the above, the Board is of the opinion that the 
veteran has met the requirements to establish service 
connection for residuals of frostbite to the hands.  The 
findings made by the VA examiners in the September 1997 
examination report, the August 1997 x-ray report, and the 
July 1999 VA outpatient treatment report establish that the 
veteran has residuals in his hands from frostbite or cold 
exposure induced symptoms.  When these medical records, to 
include the x-rays, are read together with the veteran's 
service record and his contentions, the Board finds that the 
facts in this case require that all reasonable doubt as to 
whether residuals of frostbite of the hands were incurred in 
service must be accorded to the veteran, which thereby 
provides a sufficient basis upon which to predicate 
entitlement to service connection.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 1991); 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for residuals of frostbite 
of the hands is granted.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 10 -


- 1 -


